Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 8




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA


                                                CASE NO.


 PEGASUS AVIATION IV, INC.,

                     Plaintiff,

           v.

 AEROTECH OPS, LLC,

                     Defendant.
                                                    /

                              COMPLAINT FOR BREACH OF CONTRACT; AND
                                     DEMAND FOR JURY TRIAL

           Plaintiff Pegasus Aviation IV, Inc. (“Plaintiff” or “Pegasus”), by its undersigned counsel,

 files this Complaint for Breach of Contract and alleges against Defendant AeroTech Ops, LLC

 (“Defendant” or “ATOPS”) as follows:

                                         NATURE OF ACTION

           1.        This action arises from ATOPS’s failure to properly perform aircraft engine

 inspection services for Pegasus in accordance with ATOPS’s representations that it was an

 expert in the field and its promise to perform a full borescope inspection of Pegasus’s Rolls

 Royce RB211-535E4B Aircraft Engine bearing ESN 31588 (the “Engine”). The purpose of the

 borescope inspection was to confirm that the Engine was serviceable at the end of the term of its

 lease to a third party. Pegasus accepted the return of the Engine from the lessee, believing it to

 be serviceable based on ATOPS’s inspection and certification. A subsequent borescope

 inspection conducted in connection with the sale of the Engine to a new buyer, however,

 determined that the Engine was not in serviceable condition. The sale of the Engine to the new

 buyer was not completed, and Pegasus has been left with an engine that is not serviceable, and

 has suffered significant damages as a result of ATOPS’s acts and omissions as alleged herein.




 12807.005 4815-0360-6764.8                             1
Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 8




                                                  PARTIES

           2.        Pegasus is a Delaware corporation with its principal place of business in

 San Francisco, California. Pegasus is the owner of the Engine.

           3.        ATOPS is a Florida limited liability company and its members, Ace Technical

 Services, Inc., R.A.M. Investments Corp. and Dragonfly Capital Aviation Services, Inc. are all

 citizens of Florida. ATOPS is a provider of inspection, maintenance, repair and overhaul

 services for aircraft engines.

                                      JURISDICTION AND VENUE

           4.        This Court has jurisdiction over the subject matter of this action pursuant to

 28 U.S.C. § 1332, because there is complete diversity of citizenship between Plaintiff and

 Defendant, and the amount in controversy exceeds $75,000.

           5.        Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2), and Defendant

 is subject to personal jurisdiction in this District, because a substantial part of the events or

 omissions giving rise to the claims alleged herein occurred in this District.

                                       FACTUAL BACKGROUND

         ATOPS’s Representations Concerning Its Aircraft Engine Inspection Expertise

           6.        ATOPS is a provider of inspection, maintenance, repair and overhaul services for

 aircraft engines. SKY Aviation Leasing Management LLC (“SKY Leasing”) is an aircraft

 leasing asset manager which, pursuant to a servicer agreement with Pegasus, manages all of the

 aircraft assets of Pegasus, including arranging all maintenance and inspections related to the

 Engine. ATOPS represented itself as a leader in aircraft engine borescope inspections in service

 discussions and negotiations that SKY Leasing had on Pegasus' behalf. ATOPS repeats those

 representations on its website: “WE SPECIALIZE IN VIDEO BORESCOPE INSPECTION

 WITH THE LATEST AND GREATEST ‘STATE OF THE ART EQUIPMENT’ IN THE

 AVIATION INSPECTION TECHNOLOGY MARKET.” (https://www.atops.aero/services,

 capitalization in original.).




 12807.005 4815-0360-6764.8                            2
Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 8




           7.        ATOPS’s website also states that it employs “a combined workforce of FAA

 airframe and powerplant qualified technicians with extensive years of experience in the industry

 to ensure that our services are performed with the most extreme quality and professionalism in

 accordance with the manufacturers’ references and standards.” (Id.)

           8.        Pegasus relied on ATOPS’s representations concerning its purported expertise

 and paid significant monies for ATOPS to provide it, inter alia, with a full borescope inspection

 of the Engine in connection with the return of the Engine to Pegasus following its lease to a third

 party.

           The Engine

           9.        The Rolls Royce RB211 aircraft engine was a performance and reliability

 breakthrough when its first iteration was released in the 1970s. The RB211 engine was the first

 production three-spool engine, capable of generating tremendous thrust, while also being

 relatively light. That level of thrust, however, puts tremendous pressure on the engine

 components. Indeed, it is well-known in the aviation industry that the HP Compressor Rotor

 Path Liners of RB211 engines routinely suffer material loss as the result of this increased thrust.

 This material loss can, among other things, cause steep drops in fuel efficiency rendering the

 engine unprofitable to run, and therefore, unserviceable. Because the HP Compressor Rotor Path

 Liner loss is such as well-known problem within the industry, RB211 engine inspectors regularly

 inspect the HP Compressor Rotor Path Liners when asked to determine serviceability by

 performing a borescope inspection pursuant to the Boeing 757 Aircraft Maintenance Manual (the

 “AMM”).

           10.       In its role was servicer of the Engine for Pegasus, SKY Leasing arranged for the

 Engine to be leased to a third party, Air Astana, from approximately October 2003 to January

 2021. Under the terms of the lease with Air Astana, the Engine needed to meet certain return

 conditions at the end of the lease term, including that the Engine be in serviceable condition

 when returned. Based on ATOPS’s purported expertise and representations, SKY Leasing

 engaged ATOPS, on behalf of Pegasus in its role as servicer of the Engine, to provide it, inter



 12807.005 4815-0360-6764.8                           3
Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 8




 alia, with a full borescope inspection of the Engine prior to accepting return of the Engine from

 Air Astana upon expiration of Air Astana’s lease term. ATOPS knew, or should have known,

 that Pegasus was engaging it to inspect the Engine to ensure that the Engine was in serviceable

 condition.

           ATOPS Promises To Perform Full Borescope Inspection Of The Engine

           11.       On December 18, 2020, Pegasus and ATOPS entered into an agreement for

 ATOPS to perform a full borescope inspection of the Engine: Pegasus issued a purchase order to

 ATOPS for ATOPS to “[a]ccomplish full borescope inspection on ESN 31587, ESN 31588, 1

 APU SN 1349 in accordance with the [AMM]” (the “Purchase Order”). The Purchase Order is

 attached as Exhibit A.

           12.       Pegasus provided ATOPS with the necessary and accurate information for

 ATOPS to be able to perform a full borescope inspection of the Engine pursuant to the Purchase

 Order. Specifically, Pegasus provided ATOPS with all of the most current documentation, data

 and service history information related to the Engine. Based on ATOPS’s representations

 concerning its purported expertise with borescope inspections, Pegasus reasonably expected

 ATOPS’s services to be reasonably diligent and compliant with industry standards of inspection.

           13.       On or around January 6, 2021, in response to receiving the Purchase Order,

 ATOPS employee Jesus Ruiz performed a borescope inspection of the Engine in Lleida, Spain.

 In doing so, ATOPS created a Borescope Inspection Report (the “BSI Report”) concluding that it

 found “no unserviceable damage” in the Engine. The BSI report, which was also reviewed and

 signed by ATOPS employee Edwin Caiaffa, states: “This report . . . is submitted on behalf of

 AeroTech Ops LLC. and subject to the condition that it is understood and agreed that the

 contents are based on diligent inspection.” The BSI Report is attached as Exhibit B.

           14.       On or around January 11, 2021, ATOPS issued an “Invoice” to Pegasus for the

 services that ATOPS had performed on or around January 6, 2021, as well as a “Quote”


 1
     ESN 31588 is the Engine at issue.



 12807.005 4815-0360-6764.8                          4
Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 8




 purporting to set forth certain estimates and terms and conditions for the work already performed

 by ATOPS. Pegasus did not receive the Quote prior to performance of the borescope inspection

 and never signed the Quote. The Invoice and Quote are attached as Exhibits C and D,

 respectively.

           15.       On or around January 12, 2021, ATOPS issued an “Authorized Release

 Certificate” stating that the Engine “was inspected per Boeing 757 aircraft maintenance manual

 (AMM) Rev # 126 dated 20 SEP 2020” (the “Release Certificate”). Contrary to Plaintiff’s clear

 instruction to Defendant to perform a fully borescope inspection, the Release Certificate goes on

 to state that the “Engine received a limited scope of work as follows: 1. Perform Engine

 Borescope Inspection in reference with 72-00-00 PB 601 of the cited manual.” Finally, the

 Release Certificate stated that the Engine was “approved for return to service.” The Release

 Certificate is attached as Exhibit E.

           ATOPS’s Breach And Misrepresentations Cause Pegasus To Accept Lease Return
           And Then Lose Sale


           16.       Given that ATOPS had agreed to use its expertise to perform a full borescope

 inspection and found the Engine to be serviceable, Pegasus accepted the return of the Engine

 from its lessee, Air Astana. Pegasus would not have accepted the return of the Engine if

 ATOPS’s inspection had determined the Engine, or any portion thereof, to be unserviceable.

 Instead, under the lease terms, Air Astana would have been required to replace or repair the

 Engine to a serviceable condition at its own considerable expense.

           17.       In April 2021, Pegasus entered into an agreement with GA Telesis. LLC

 (“GA Telesis”) to sell the Engine. As a closing condition of that sale, the Engine needed to pass

 a borescope inspection by GA Telesis’s inspector. Based on ATOPS’s expertise,

 representations, and Release Certificate finding that the Engine was serviceable, Pegasus

 expected that this additional borescope inspection would confirm ATOPS’s determination that

 the Engine was serviceable, and the sale would close without any problems.




 12807.005 4815-0360-6764.8                          5
Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 8




           18.       GA Telesis’s inspection, however, determined that the Engine was not in a

 serviceable condition because the borescope inspection conducted by GA Telesis’s inspector

 identified material loss on the HP Compressor Rotor Path Liners of the Engine. The sale

 transaction with GA Telesis for the Engine failed to close because the Engine failed the required

 borescope inspection.

           19.       On April 15, representatives of Pegasus informed ATOPS of the results of

 GA Telesis’s borescope inspection via email. In response, ATOPS’s President, Sam Albornoz

 admitted that ATOPS had “screwed up” in failing to inspect the HP Compressor Rotor Path

 Liners when it had promised to perform a full borescope inspection of the Engine.

           20.       Indeed, on April 16, 2021, Mr. Albornoz provided Pegasus with a copy of an

 “Employee Performance Notice” reflecting the termination of Mr. Ruiz, the ATOPS employee

 that purportedly inspected the Engine. That Notice states that during his borescope inspection of

 the Engine, “Mr. Ruiz failed to inspect the HPC stages 1, 2, 3 and 4 rotor path liners,” that

 “[t]hese actions are unacceptable as they put at risk the engine serviceability,” and that “Mr. Ruiz

 has been terminated from his duties due to this delicate matter.”

           21.       Despite these acknowledgements and admissions of liability, ATOPS has since

 denied any fault, refused to take responsibility for the harm caused to Pegasus, and has rejected

 Pegasus’s offers to resolve this matter, including by having ATOPS purchase the Engine from

 Pegasus at the fair market value of the Engine in serviceable condition, consistent with ATOPS’s

 inspection.

           22.       In sum, Pegasus received a borescope inspection from ATOPS that was blatantly

 defective in its failure to inspect the HP Compressor Rotor Path Liners. This failure by ATOPS

 to comply with a basic requirement of a full borescope inspection was not in conformity with the

 terms of the parties’ agreement or ATOPS’s repeated and widespread representations from a

 company that holds itself out as an expert in aircraft borescope inspections.




 12807.005 4815-0360-6764.8                          6
Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 8




                                  FIRST CAUSE OF ACTION AND CLAIM
                                          (Breach of Contract)

           23.       Pegasus incorporates the allegations in Paragraphs 1-22 as though fully set forth

 herein.

           24.       Pegasus and ATOPS entered into a contract wherein ATOPS agreed to provide

 aircraft engine inspection services to Pegasus, including, inter alia, accomplishing a full

 borescope inspection on the Engine.

           25.       Pegasus provided ATOPS all necessary information concerning the Engine in

 order for ATOPS to provide its services.

           26.       ATOPS breached its contract with Pegasus by failing to provide the services it

 promised to provide, including accomplishing a full borescope inspection on the Engine that

 should have detected the same issues and failures detected by GA Telesis’s borescope inspector.

           27.       Specifically, ATOPS failed to inspect the HP Compressor Rotor Path Liners of

 the Engine, despite ATOPS promising that it would accomplish a full borescope inspection of

 the Engine.

           28.       As a direct and proximate result of ATOPS’s breach of its agreement with

 Pegasus, as alleged herein, Pegasus has been damaged in an amount significantly in excess of the

 jurisdictional limit, plus interest, attorneys’ fees, and costs as allowed by law.

                                         PRAYER FOR RELIEF

           WHEREFORE, Pegasus prays for relief as follows:

           1.        For damages in an amount to be proven at trial;

           2.        For interest on the aggregate of the foregoing amounts;

           3.        For costs;

           4.        For reasonable attorneys’ fees; and

           5.        For any other such relief as the Court deems just and proper.

                                      DEMAND FOR JURY TRIAL

           Pegasus hereby requests trial by jury on all issues so triable.



 12807.005 4815-0360-6764.8                           7
Case 1:21-cv-22710-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 8 of 8




 DATED: July 27, 2021            BERGER SINGERMAN LLP
                                 1450 Brickell Avenue
                                 Suite 1900
                                 Miami, FL 33131
                                 Phone: (305) 755-9500


                                 By: /s/ Fred O. Goldberg
                                     Fred O. Goldberg
                                     Florida Bar No. 898619
                                     Direct Line: (305) 714-4381
                                     fgoldberg@bergersingerman.com

                                      Ricard R. Patch*
                                      Scott C. Hall*
                                      Hannah L. Jones*
                                      COBLENTZ PATCH DUFFY & BASS LLP
                                      One Montgomery Street, Suite 3000
                                      San Francisco, CA 94104-5500
                                      Telephone:     (415) 391-4800
                                      Email:         ef-rrp@cpdb.com
                                                     ef-sch@cpdb.com
                                                     ef-hlj@cpdb.com

                                      Attorneys for Plaintiff
                                      PEGASUS AVIATION IV, INC.

                                      (*Of the California bar
                                      Pro Hac Vice Application To Be Filed)




 12807.005 4815-0360-6764.8            8
